SIMPSON, Justice.
The petitioner is arguing on this certiorari that certain requested written charges were improperly refused by the trial court.
The Court of Appeals disposed of this contention by stating in its opinion that “all of such charges were refused without error in that they were either affirmative in nature, and properly refused under the developed evidence, or were abstract under the verdict rendered, or under the evidence; or were misleading, or argumentative.”
The rule governing our review in such cases is that “this court will not issue certiorari to review the Court of Appeals on questions of fact or on the application of the law to facts as found by that court, unless the facts are stated in the opinion of that court and the law is erroneously applied to the facts stated.” Shouse v. State, 258 Ala. 499, 63 So.2d 728, denying certiorari Shouse v. State, 36 Ala.App. 614, 63 So.2d 722.
Likewise, this Court will not review the findings of the Court of Appeals on the question of the weight of the evidence (Royal Ins. Co., Limited v. Story, 252 Ala. 275, 40 So.2d 724; Ex parte Wetzel, 243 Ala. 130, 8 So.2d 824; Consford v. State, 200 Ala. 23, 75 So. 335); nor will the evidence, as shown by the transcript, be examined to see if it supports conclusions of the Court of Appeals on the effect of it. Barber Pure Milk Co. v. Young, 263 Ala. 100, 81 So.2d 328.
*259Since the charges were (as stated in the opinion of the Court of Appeals) affirmative in nature and others depended on certain evidentiary matter not set out in the opinion of the Court of Appeals, there is nothing to be reviewed by this Court. Shouse v. State, supra; Barber Pure Milk Co. v. Young, supra.
Writ denied.
LAWSON, GOODWYN and MERRILL, JJ., concur.